IN TI~HE SUPREME COURT OF THE STATE OF DELAWARE

TRAVELERS CASUALTY AND §

SURETY COMPANY f/k/a THE § No. 372, 2014
AETNA CASUALTY AND SURETY §
COMPANY, § Court Below--Superior Court
§ of the State of Delaware,
Defendant Below- § in and for New Castle County
Appellant/Cross-Appellees, § C.A. No. N10C-06-141
- §
v. § Court BeloW--Court of Chancery
§ of the State of Delaware
VIKING PUMP, INC., et al., § C.A. No. 1465
§ CONSOLIDATED
Plaintiffs Below- §

Appellees/Cross-Appe1lants. §

Submitted: July 29, 2014
Decided: August 15, 2014

Before HOLLAND, RIDGELY, and VALIHU'RA, Justices.
0 R D E R

This 15“‘ day of August 2014, upon consideration of the notices to
show cause and the responses thereto, as well as Warren Pump’s motion to
disrniss, it appears to the Court that:

(1) Following a jury verdict rendered on November 15, 2012, the
Superior Court entered a f`mal judgment on June 9, 20l4. On June 16, 2014,
plaintiff, Warren Pumps, LLC, filed a motion under Superior Court Civil
Rules 59(d) and (e) seeking to clarify and supplement the Superior Court’s

judgment. On July 9, 2014, the defendant-appellant filed a notice of appeal

with this Court from the Superior Court’s June 9, 2014 judgment. On July
10, 20l4, the Court issued a_notice to the appellant directing it to show cause
why the appeal should not be dismissed for its failure to comply with
Supreme Court Rule 42 when appealing an interlocutory judgment.

(2) The appellant responded to the notice to show cause on July 16,
20l4. The appellant contends that it filed the notice of appeal out of an
abundance of caution to preserve its appellate rights given the uncertainty
about whether a judgment issued in one of multiple consolidated cases
constitutes a final judgment.

(3) In its motion to disn1iss, Warren Pumps asserts that the Superior
Court’s judgment is not final because of its pending Rule 59 motion.l
Warrant Pumps acknowledges that the Superior Court issued a letter dated
July 11, 20l4, after the appeal was filed, indicating its intent to deny Warren
Pump’s motion. Nonetheless, Warren Pumps asserts, the Superior Court’s
letter is not a formal order denying its Rule 59 motion and does address the
amount of monetary sanctions to be imposed upon certain of the insurer-

defendants. Warren Pumps contends that this appeal must be dismissed for

l Despite its contention that the appeal is interlocutory, Warren Pumps and Viking Pumps
both filed notices of cross-appeal in the event the appeal is permitted to proceed. 'I'he
Court also issued Rules to Show Cause why the cross-appeals should not be dismissed as
interlocutory. _

_g-

the appellant’s failure to file an interlocutory notice of appeal in compliance
with Supreme Court Rule 42. l

(3) \lVe agree. The law is clear that a timely-Hled motion for
reargument or to amend a judgment tolls the time for taking an appeal from
an otherwise final judgment of the trial court.z Consequently, the appeal is
premature and must be dismissed. The filing fee for any future appeal from
the Superior Court’s final judgment shall be waived.

NOW, THEREFORE, IT IS ORDERED that the appeal and cross-
appeals are hereby DISMISSED.

BY THE COURT:

A»»~»@